This cause was very ably argued by the counsel for the parties. And by the court ■ — ■ The law is so, upon the facts aforesaid, that the defendants are guilty, and give judgment for the plaintiffs to recover the possession.
Upon two grounds, 1st. It appears that the mortgagor and his son Samuel, continued in the possession, with the knowledge and consent of the mortgagee and his heirs; doubtless upon the idea that the land would be equal to. the debt and the interest, but be that as it may, the mortgagor is to be considered as tenant, at the will of the mortgagee and his heirs; and in this case to have remained in by the agreement of the mortgagee and his heirs.
2d. "When EHphalet, the mortgagee died, his daughter Sarah who was one of his heirs was a feme covert; and when said Reuben died,- his only daughter and heir was a feme covert; whereby the right was saved, unless it be considered that the time began to run in the life of said Eliphalet the mortgagee, which could not be; for it is evident from the facts found, that the mortgagor was tenant at will the whole of that time. See Beach v. Royce, determined at Hew Haven last January.